EXHIBIT 10.6

 

THE ALLSTATE CORPORATION

2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

As Amended and Restated effective as of September 15, 2008

 

 


ARTICLE I.  ESTABLISHMENT, PURPOSE AND DURATION

 


SECTION 1.1.            ESTABLISHMENT OF THE PLAN.  THE ALLSTATE CORPORATION, A
DELAWARE CORPORATION (HEREINAFTER REFERRED TO AS THE “COMPANY”), HEREBY
ESTABLISHES AN EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS, TO BE KNOWN
AS “THE ALLSTATE CORPORATION 2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE
DIRECTORS” (HEREINAFTER REFERRED TO AS THE “PLAN”), AS SET FORTH IN THIS
DOCUMENT.  THE PLAN PERMITS THE GRANT OF STOCK OPTIONS, ELECTION SHARES, STOCK,
RESTRICTED STOCK, AND RESTRICTED STOCK UNITS TO NON-EMPLOYEE DIRECTORS OF THE
COMPANY.


 


SECTION 1.2.            PURPOSE OF THE PLAN.  THE PURPOSE OF THE PLAN IS TO
PROMOTE THE SUCCESS AND ENHANCE THE VALUE OF THE COMPANY BY LINKING THE PERSONAL
INTERESTS OF MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) TO THOSE
OF COMPANY STOCKHOLDERS AND CUSTOMERS.  THE PLAN IS FURTHER INTENDED TO ASSIST
THE COMPANY IN ITS ABILITY TO MOTIVATE, ATTRACT AND RETAIN HIGHLY QUALIFIED
INDIVIDUALS TO SERVE AS DIRECTORS OF THE COMPANY.


 


SECTION 1.3.            DURATION OF THE PLAN.  THE PLAN SHALL BECOME EFFECTIVE
WHEN APPROVED BY THE STOCKHOLDERS AT THE 2006 ANNUAL MEETING OF STOCKHOLDERS ON
MAY 16, 2006 (THE “EFFECTIVE DATE”) AND SHALL REMAIN IN EFFECT, SUBJECT TO THE
RIGHT OF THE BOARD TO TERMINATE THE PLAN AT ANY TIME PURSUANT TO ARTICLE X
HEREIN, UNTIL ALL SHARES OF STOCK SUBJECT TO THE PLAN SHALL HAVE BEEN PURCHASED
OR ACQUIRED ACCORDING TO THE PLAN’S PROVISIONS.


 


ARTICLE II.  DEFINITIONS


 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:

 


SECTION 2.1.            “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT
UNDER THE PLAN OF STOCK OPTIONS, ELECTION SHARES, STOCK, RESTRICTED STOCK, AND
RESTRICTED STOCK UNITS OR ANY OTHER TYPE OF AWARD PERMITTED UNDER ARTICLE IX.


 


SECTION 2.2.            “AWARD AGREEMENT” MEANS AN AGREEMENT SETTING FORTH THE
TERMS AND PROVISIONS APPLICABLE TO AN AWARD GRANTED TO A PARTICIPANT UNDER THE
PLAN.


 


SECTION 2.3.            “BOARD” SHALL HAVE THE MEANING SET FORTH IN SECTION 1.2
HEREIN.


 


1

--------------------------------------------------------------------------------



 


SECTION 2.4.            “CHANGE OF CONTROL” MEANS, EXCEPT AS OTHERWISE PROVIDED
AT THE END OF THIS SECTION, THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING:


 

(a) (Voting Power) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any
employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of the Company possessing 30% or more of the combined voting power of all
Voting Securities of the Company (such a Person or group that is not a Similarly
Owned Company (as defined below), a “More than 30% Owner”), except that no
Change of Control shall be deemed to have occurred solely by reason of such
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting Securities of such corporation
are then owned, directly or indirectly, by the Persons who were the direct or
indirect owners of the common stock and Voting Securities of the Company
immediately before such acquisition in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of the Company, as the case may be (a “Similarly Owned
Company”); or

 

(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of the Company or of the total fair market value of the stock
of the Company (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change of Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

(c)  (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election (“Board Turnover”); or

 

(d)  (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (any of the foregoing, a
“Reorganization Transaction”) that, does not qualify as an Exempt Reorganization
Transaction.

 

Notwithstanding anything contained herein to the contrary:  (i) no transaction
or event shall constitute a Change of Control for purposes of this Plan unless
the transaction or event constituting the Change of Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a

 

2

--------------------------------------------------------------------------------


 

corporation (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a
change in the ownership of a substantial portion of the assets of a corporation
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no
sale or disposition of one or more Subsidiaries (“Sale Subsidiary”) or the
assets thereof shall constitute a Change of Control for purposes of this Plan if
the investments in and advances by the Company and its Subsidiaries (other than
the Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the
sale or disposition determined in accordance with Generally Accepted Accounting
Principles (“GAAP”) (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of the Company as of immediately prior to the sale or
disposition.  Consolidated Total Shareholders’ Equity means, at any date, the
total shareholders’ equity of the Company and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.

 


SECTION 2.5.            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED FROM TIME TO TIME.


 


SECTION 2.6.            “COMMITTEE” MEANS THE COMPANY’S NOMINATING AND
GOVERNANCE COMMITTEE OR SUCH OTHER COMMITTEE AS THE BOARD SHALL SELECT.


 


SECTION 2.7.            “COMPANY” SHALL HAVE THE MEANING SET FORTH IN
SECTION 1.1 HEREIN, OR ANY SUCCESSOR TO THE COMPANY AS PROVIDED IN ARTICLE XI
HEREIN.


 


SECTION 2.8.            “DISABILITY” MEANS AN IMPAIRMENT WHICH RENDERS A
PARTICIPANT DISABLED WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(C).


 


SECTION 2.9.            “DIVIDEND EQUIVALENT” MEANS, WITH RESPECT TO STOCK
SUBJECT TO AN AWARD, A RIGHT TO BE PAID AN AMOUNT EQUAL TO CASH DIVIDENDS
DECLARED ON AN EQUAL NUMBER OF OUTSTANDING SHARES OF STOCK.


 


SECTION 2.10.          “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 1.3 HEREIN.


 


SECTION 2.11.          “ELECTION SHARES” MEANS ANY SHARES OF STOCK ISSUED TO A
NON-EMPLOYEE DIRECTOR PURSUANT TO THE ELECTION OF SUCH PERSON TO RECEIVE SUCH
SHARES OF STOCK IN LIEU OF CASH COMPENSATION MADE IN ACCORDANCE WITH SECTION 8.2
HEREIN.


 


SECTION 2.12.          “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR ACT THERETO.


 


SECTION 2.13.          “EXEMPT REORGANIZATION TRANSACTION” MEANS A
REORGANIZATION TRANSACTION (AS THAT TERM IS DEFINED IN SECTION 2.4(D)) THAT
FAILS TO RESULT IN (A) ANY PERSON OR GROUP (AS SUCH TERM IS DEFINED IN TREASURY
REGULATION SECTION 1.409A-3(I)(5)(V)(B)) BECOMING A MORE THAN 30% OWNER (AS THAT
TERM IS DEFINED IN SECTION 2.4(A)) OR A MAJORITY OWNER (AS THAT TERM IS DEFINED
IN SECTION 2.4(B)), (B) BOARD TURNOVER (AS THAT TERM IS DEFINED IN
SECTION 2.4(C)), OR (C) A SALE OR


 


3

--------------------------------------------------------------------------------



 


DISPOSITION TO ANY PERSON OR GROUP (AS SUCH TERM IS DEFINED IN TREASURY
REGULATION SECTION 1.409A-3(I)(5)(V)(B)) OF THE ASSETS OF THE COMPANY THAT HAVE
A TOTAL GROSS FAIR MARKET VALUE EQUAL TO AT LEAST FORTY PERCENT (40%) OF THE
TOTAL GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF THE COMPANY IMMEDIATELY
BEFORE SUCH TRANSACTION.


 


SECTION 2.14.          “EXERCISE PERIOD” MEANS THE PERIOD DURING WHICH A STOCK
OPTION IS EXERCISABLE, AS SET FORTH IN THE RELATED AWARD AGREEMENT.


 


SECTION 2.15.          “FAIR MARKET VALUE” MEANS THE PRICE AT WHICH A SHARE OF
THE STOCK WAS LAST SOLD IN THE PRINCIPAL UNITED STATES MARKET FOR THE STOCK AS
OF THE DATE FOR WHICH FAIR MARKET VALUE IS BEING DETERMINED, WHICH IN THE CASE
OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS IS THE LAST DAY OF THE PERIOD OF
RESTRICTION.


 


SECTION 2.16.          “FAMILY MEMBER” MEANS ANY SPOUSE, CHILD, STEPCHILD,
SIBLING, PARENT, STEPPARENT, GRANDPARENT, OR GRANDCHILD, INCLUDING ADOPTIVE
RELATIONSHIPS; A TRUST IN WHICH THESE PERSONS HAVE MORE THAN FIFTY (50) PERCENT
OF THE BENEFICIAL INTEREST; A FOUNDATION IN WHICH THESE PERSONS (OR THE
NON-EMPLOYEE DIRECTOR) CONTROL THE MANAGEMENT OF ASSETS; AND ANY OTHER ENTITY IN
WHICH THESE PERSONS (OR THE NON-EMPLOYEE DIRECTOR) OWN MORE THAN FIFTY (50)
PERCENT OF THE VOTING INTERESTS.


 


SECTION 2.17.          “GROSS FAIR MARKET VALUE” MEANS THE VALUE OF THE ASSETS
OF THE COMPANY, OR THE VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT
REGARD TO ANY LIABILITIES ASSOCIATED WITH SUCH ASSETS.


 


SECTION 2.18.          “NON-EMPLOYEE DIRECTOR” MEANS EACH MEMBER OF THE BOARD
WHO IS NOT AN OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


SECTION 2.19.          “OPTION EXERCISE PRICE” MEANS THE PRICE AT WHICH A SHARE
OF STOCK MAY BE PURCHASED BY A PARTICIPANT PURSUANT TO A STOCK OPTION, AS
DETERMINED BY THE COMMITTEE AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


SECTION 2.20.          “PARTICIPANT” MEANS A NON-EMPLOYEE DIRECTOR WHO HAS AN
OUTSTANDING AWARD GRANTED UNDER THE PLAN.


 


SECTION 2.21.          “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE
TRANSFER OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS IS LIMITED IN SOME WAY, 
AS PROVIDED IN ARTICLE VII HEREIN.


 


SECTION 2.22.          “PERSON” MEANS ANY INDIVIDUAL, SOLE PROPRIETORSHIP,
PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED
ORGANIZATION, ASSOCIATION, CORPORATION, INSTITUTION, PUBLIC BENEFIT CORPORATION,
ENTITY OR GOVERNMENT INSTRUMENTALITY, DIVISION, AGENCY, BODY OR DEPARTMENT.


 


SECTION 2.23.          “PLAN” SHALL HAVE THE MEANING SET FORTH IN SECTION 1.1
HEREIN.


 


4

--------------------------------------------------------------------------------



 


SECTION 2.24.          “RESTRICTED STOCK” MEANS AN AWARD OF SHARES OF STOCK
GRANTED TO A PARTICIPANT PURSUANT TO ARTICLE VII HEREIN.  DELIVERY OF RESTRICTED
STOCK SHALL BE EFFECTED BY EITHER (I) A STOCK CERTIFICATE OR CERTIFICATES OR
(II) BOOK-ENTRY FORM, IN AN APPROPRIATE NUMBER OF SHARES OF STOCK BASED UPON THE
NUMBER OF SHARES OF RESTRICTED STOCK ISSUED.


 


SECTION 2.25.          “RESTRICTED STOCK UNIT” MEANS A CONTRACTUAL RIGHT TO
ACQUIRE A SHARE OF STOCK PURSUANT TO AN AWARD GRANTED TO A PARTICIPANT AS
PROVIDED IN ARTICLE VII HEREIN.


 


SECTION 2.26.          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS
AMENDED.


 


SECTION 2.27.          “STOCK” MEANS THE COMMON STOCK, $.01 PAR VALUE, OF THE
COMPANY.


 


SECTION 2.28.          “STOCK OPTION” MEANS AN OPTION TO PURCHASE SHARES OF
STOCK, GRANTED UNDER ARTICLE VI HEREIN.


 


SECTION 2.29.          “SUBSIDIARY” MEANS ANY CORPORATION, BUSINESS TRUST,
LIMITED LIABILITY COMPANY OR PARTNERSHIP WITH RESPECT TO WHICH ALLSTATE OWNS,
DIRECTLY OR INDIRECTLY, VOTING SECURITIES REPRESENTING MORE THAN 50% OF THE
AGGREGATE VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES.


 


SECTION 2.30.          “VOTING POWER” FOR PURPOSES OF SECTION 2.29 MEANS THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS.


 


SECTION 2.31.          “VOTING SECURITIES” OF A CORPORATION MEANS SECURITIES OF
SUCH CORPORATION THAT ARE ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF SUCH CORPORATION.


 


ARTICLE III.  ADMINISTRATION


 


SECTION 3.1.            THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE


 


SECTION 3.2.            AUTHORITY OF THE COMMITTEE.  THE COMMITTEE SHALL HAVE
FULL POWER EXCEPT AS LIMITED BY LAW, THE ARTICLES OF INCORPORATION OR THE BYLAWS
OF THE COMPANY, SUBJECT TO SUCH OTHER RESTRICTING LIMITATIONS OR DIRECTIONS AS
MAY BE IMPOSED BY THE BOARD AND SUBJECT TO THE PROVISIONS HEREIN, TO RECOMMEND
TO THE FULL BOARD THE SIZE AND TYPES OF AWARDS AND THE TERMS AND CONDITIONS OF
SUCH AWARDS, IN A MANNER CONSISTENT WITH THE PLAN; TO CONSTRUE AND INTERPRET THE
PLAN AND ANY AGREEMENT OR INSTRUMENT ENTERED INTO UNDER THE PLAN; TO ESTABLISH,
AMEND OR WAIVE RULES AND REGULATIONS FOR THE PLAN’S ADMINISTRATION; TO RECOMMEND
THE AMENDMENT OF THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARD; AND TO
AUTHORIZE ANY ACTION OF OR MAKE ANY DETERMINATION BY THE COMPANY AS THE
COMMITTEE SHALL DEEM NECESSARY OR ADVISABLE FOR CARRYING OUT THE PURPOSES OF THE
PLAN; PROVIDED, HOWEVER, THAT THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARD
SHALL NOT BE AMENDED SO AS TO ADVERSELY AFFECT IN ANY MATERIAL WAY SUCH AWARD
WITHOUT THE WRITTEN CONSENT OF THE PARTICIPANT HOLDING SUCH AWARD (OR IF THE
PARTICIPANT IS NOT THEN LIVING, THE PARTICIPANT’S PERSONAL REPRESENTATIVE OR
ESTATE), UNLESS SUCH AMENDMENT IS REQUIRED BY


 


5

--------------------------------------------------------------------------------



 


APPLICABLE LAW.  FURTHER, THE COMMITTEE SHALL INTERPRET AND MAKE ALL OTHER
DETERMINATIONS WHICH MAY BE NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE
PLAN.  AS PERMITTED BY LAW, THE COMMITTEE MAY DELEGATE ITS AUTHORITIES AS
IDENTIFIED HEREUNDER.


 


SECTION 3.3.            DELIVERY OF STOCK BY COMPANY; RESTRICTIONS ON STOCK. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE COMPANY SHALL HAVE NO
LIABILITY TO DELIVER ANY SHARES OF STOCK OR BENEFITS UNDER THE PLAN UNLESS SUCH
DELIVERY WOULD COMPLY WITH ALL APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION,
THE CODE, THE SECURITIES ACT AND THE EXCHANGE ACT) AND APPLICABLE REQUIREMENTS
OF ANY SECURITIES EXCHANGE OR SIMILAR ENTITY.  THE COMMITTEE MAY RECOMMEND THAT
THE BOARD IMPOSE SUCH RESTRICTIONS ON ANY SHARES OF STOCK ACQUIRED UNDER THE
PLAN AS IT MAY DEEM ADVISABLE, INCLUDING, WITHOUT LIMITATION, RESTRICTIONS TO
COMPLY WITH APPLICABLE FEDERAL SECURITIES LAWS, WITH THE REQUIREMENTS OF ANY
STOCK EXCHANGE OR MARKET UPON WHICH SUCH STOCK IS THEN LISTED AND/OR TRADED AND
WITH ANY BLUE SKY OR STATE SECURITIES LAWS APPLICABLE TO SUCH STOCK.


 


SECTION 3.4.            APPROVAL.  THE COMMITTEE OR THE FULL BOARD SHALL APPROVE
ALL AWARDS MADE UNDER THE PLAN AND ALL ELECTIONS MADE BY PARTICIPANTS, PRIOR TO
THEIR EFFECTIVE DATE, TO THE EXTENT NECESSARY TO COMPLY WITH RULE 16B-3 UNDER
THE EXCHANGE ACT.


 


SECTION 3.5.            DECISIONS BINDING.  ALL DETERMINATIONS AND DECISIONS
MADE BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN AND ALL RELATED
ORDERS OR RESOLUTIONS OF THE BOARD SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL
PERSONS, INCLUDING THE COMPANY, ITS STOCKHOLDERS, PARTICIPANTS AND THEIR
ESTATES.  NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY AWARD.


 


SECTION 3.6.            COSTS. THE COMPANY SHALL PAY ALL COSTS OF ADMINISTRATION
OF THE PLAN.


 


ARTICLE IV.  STOCK SUBJECT TO THE PLAN


 


SECTION 4.1.            NUMBER OF SHARES.  SUBJECT TO SECTION 4.2 HEREIN, THE
MAXIMUM NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED PURSUANT TO AWARDS UNDER
THE PLAN SHALL BE 600,000.  SHARES OF STOCK UNDERLYING LAPSED OR FORFEITED
AWARDS OF RESTRICTED STOCK SHALL NOT BE TREATED AS HAVING BEEN ISSUED PURSUANT
TO AN AWARD UNDER THE PLAN.  SHARES OF STOCK THAT ARE POTENTIALLY DELIVERABLE
UNDER AN AWARD THAT EXPIRES OR IS CANCELLED, FORFEITED, SETTLED IN CASH OR
OTHERWISE SETTLED WITHOUT DELIVERY OF SHARES OF STOCK SHALL NOT BE TREATED AS
HAVING BEEN ISSUED UNDER THE PLAN.  SHARES OF STOCK THAT ARE TENDERED OR
WITHHELD TO SATISFY THE OPTION EXERCISE PRICE RELATED TO A STOCK OPTION OR OTHER
AWARD SHALL BE DEEMED TO BE SHARES OF STOCK ISSUED UNDER THE PLAN.  SHARES OF
STOCK ISSUED PURSUANT TO THE PLAN MAY BE (I) AUTHORIZED BUT UNISSUED SHARES OF
STOCK, (II) TREASURY STOCK, OR (III) SHARES PURCHASED ON THE OPEN MARKET.


 


SECTION 4.2.            ADJUSTMENTS IN AUTHORIZED STOCK AND AWARDS.  IN THE
EVENT OF ANY EQUITY RESTRUCTURING (WITHIN THE MEANING OF FINANCIAL ACCOUNTING
STANDARDS NO. 123 (REVISED 2004)) THAT CAUSES THE PER SHARE VALUE OF SHARES OF
STOCK TO CHANGE, SUCH AS A STOCK DIVIDEND, STOCK SPLIT,


 


6

--------------------------------------------------------------------------------



 


SPIN OFF, RIGHTS OFFERING, OR RECAPITALIZATION THROUGH A LARGE, NONRECURRING
CASH DIVIDEND, THE COMMITTEE SHALL CAUSE THERE TO BE MADE AN EQUITABLE
ADJUSTMENT TO THE NUMBER AND KIND OF SHARES THAT MAY BE ISSUED UNDER THE PLAN
AND TO THE NUMBER AND KIND OF SHARES OR UNITS SUBJECT TO AND THE EXERCISE PRICE
(IF APPLICABLE) OF ANY THEN OUTSTANDING AWARDS OF STOCK OPTIONS, RESTRICTED
STOCK, RESTRICTED STOCK UNITS OR ANY OTHER AWARDS RELATED TO SHARES OF STOCK (TO
THE EXTENT SUCH OTHER AWARDS WOULD NOT OTHERWISE AUTOMATICALLY ADJUST IN THE
EQUITY RESTRUCTURING).  IN THE EVENT OF ANY OTHER CHANGE IN CORPORATE
CAPITALIZATION, SUCH AS A MERGER, CONSOLIDATION, ANY REORGANIZATION (WHETHER OR
NOT SUCH REORGANIZATION COMES WITHIN THE DEFINITION OF SUCH TERM IN SECTION 368
OF THE CODE) OR ANY PARTIAL OR COMPLETE LIQUIDATION OF THE COMPANY, SUCH
EQUITABLE ADJUSTMENTS DESCRIBED IN THE FOREGOING SENTENCE SHALL BE MADE AS MAY
BE DETERMINED TO BE APPROPRIATE AND EQUITABLE BY THE BOARD UPON RECOMMENDATION
OF THE COMMITTEE TO PREVENT DILUTION OR ENLARGEMENT OF RIGHTS.  IN EITHER CASE,
ANY SUCH ADJUSTMENT SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES OF THE
PLAN.  UNLESS OTHERWISE DETERMINED BY THE BOARD UPON RECOMMENDATION OF THE
COMMITTEE, THE NUMBER OF SHARES OF STOCK SUBJECT TO AN AWARD SHALL ALWAYS BE A
WHOLE NUMBER.  IN NO EVENT SHALL AN OUTSTANDING STOCK OPTION BE AMENDED FOR THE
SOLE PURPOSE OF REDUCING THE OPTION EXERCISE PRICE THEREOF.


 


ARTICLE V.  ELIGIBILITY AND PARTICIPATION

 


SECTION 5.1.            ELIGIBILITY AND PARTICIPATION.  SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE MAY, FROM TIME TO TIME, RECOMMEND TO THE
FULL BOARD THE NON-EMPLOYEE DIRECTORS TO WHOM AWARDS SHALL BE GRANTED AND SHALL
DETERMINE THE NATURE AND AMOUNT OF EACH AWARD.


 


ARTICLE VI.  STOCK OPTIONS

 


SECTION 6.1.            GRANT OF STOCK OPTIONS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, STOCK OPTIONS MAY BE GRANTED TO A NON-EMPLOYEE DIRECTOR
AT ANY TIME AND FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE BOARD UPON
RECOMMENDATION OF THE COMMITTEE.  THE COMMITTEE SHALL RECOMMEND TO THE FULL
BOARD THE NUMBER OF SHARES OF STOCK SUBJECT TO STOCK OPTIONS GRANTED TO EACH
PARTICIPANT (SUBJECT TO ARTICLE IV HEREIN) AND, CONSISTENT WITH THE PROVISIONS
OF THE PLAN, TERMS AND CONDITIONS PERTAINING TO SUCH STOCK OPTIONS.


 


(A)           DIVIDEND EQUIVALENTS AND OTHER DISTRIBUTIONS.  THE COMMITTEE SHALL
RECOMMEND TO THE FULL BOARD WHETHER AND TO WHAT EXTENT ANY PARTICIPANT SHALL BE
ENTITLED TO DIVIDEND EQUIVALENTS AND/OR OTHER DISTRIBUTIONS PAID WITH RESPECT TO
STOCK OPTIONS, PROVIDED THAT ANY SUCH RIGHT SHALL BE EVIDENCED BY AN AWARD
AGREEMENT CONTAINING TERMS AND CONDITIONS THAT ARE CONSISTENT WITH THE
PROVISIONS OF SECTION 409A AND APPLICABLE GUIDANCE PROMULGATED THEREUNDER.


 


SECTION 6.2.            STOCK OPTION AWARD AGREEMENT.  EACH STOCK OPTION GRANT
SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE OPTION EXERCISE
PRICE, THE TERM OF THE STOCK OPTION (WHICH SHALL NOT BE GREATER THAN TEN YEARS),
THE NUMBER OF SHARES OF STOCK TO WHICH THE STOCK


 


7

--------------------------------------------------------------------------------



 


OPTION PERTAINS, THE EXERCISE PERIOD AND SUCH OTHER PROVISIONS AS THE BOARD
SHALL DETERMINE UPON RECOMMENDATION OF THE COMMITTEE.  THE OPTION EXERCISE PRICE
SHALL NOT BE LESS THAN 100 % OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE
OF GRANT.


 


(A)           VESTING.  EXCEPT AS OTHERWISE RECOMMENDED BY THE COMMITTEE TO THE
FULL BOARD AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT EVIDENCING A STOCK
OPTION, EACH STOCK OPTION SHALL VEST IN THREE INSTALLMENTS AS FOLLOWS:  (I) ON
EACH OF THE FIRST AND SECOND ANNIVERSARIES OF THE DATE OF GRANT, AS TO ONE-THIRD
OF THE SHARES OF STOCK SUBJECT TO SUCH STOCK OPTION (WITH ANY RESULTING
FRACTIONAL SHARE ROUNDED TO THE NEAREST WHOLE SHARE) AND (II) ON THE THIRD
ANNIVERSARY OF THE DATE OF GRANT, AS TO THE REMAINING UNVESTED PORTION OF SUCH
STOCK OPTION.


 


SECTION 6.3.            EXERCISE OF AND PAYMENT FOR STOCK OPTIONS.  STOCK
OPTIONS GRANTED UNDER THE PLAN SHALL BE EXERCISABLE AT SUCH TIMES AND SHALL BE
SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS AS THE BOARD SHALL IN EACH INSTANCE
APPROVE UPON RECOMMENDATION OF THE COMMITTEE AND SET FORTH IN THE AWARD
AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, A PARTICIPANT MAY
EXERCISE A STOCK OPTION AT ANY TIME DURING THE EXERCISE PERIOD.  STOCK OPTIONS
SHALL BE EXERCISED BY THE DELIVERY OF A WRITTEN NOTICE (OR OTHER METHOD
ACCEPTABLE TO THE COMPANY) OF EXERCISE TO THE COMPANY OR ITS DESIGNEE, SETTING
FORTH THE NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH THE STOCK OPTION IS TO
BE EXERCISED, ACCOMPANIED BY PROVISION FOR FULL PAYMENT OF THE STOCK.  THE
OPTION EXERCISE PRICE SHALL BE PAYABLE:  (I) IN CASH OR ITS EQUIVALENT, (II) BY
TENDERING (BY ACTUAL DELIVERY OF SHARES OR BY ATTESTATION) PREVIOUSLY ACQUIRED
SHARES OF STOCK HAVING AN AGGREGATE FAIR MARKET VALUE AT THE TIME OF EXERCISE
EQUAL TO THE TOTAL OPTION EXERCISE PRICE, (III) BY BROKER-ASSISTED CASHLESS
EXERCISE, (IV) BY SHARE WITHHOLDING OR (V) BY A COMBINATION OF (I), (II),
(III) AND/OR (IV).  AS SOON AS PRACTICABLE AFTER RECEIPT OF A WRITTEN
NOTIFICATION (OR OTHER METHOD ACCEPTABLE TO THE COMPANY) OF EXERCISE OF A STOCK
OPTION AND PROVISIONS FOR FULL PAYMENT THEREFOR, THE COMPANY SHALL (A) DELIVER
TO THE PARTICIPANT, IN THE PARTICIPANT’S NAME OR THE NAME OF THE PARTICIPANT’S
DESIGNEE, A STOCK CERTIFICATE OR CERTIFICATES IN AN APPROPRIATE AGGREGATE AMOUNT
BASED UPON THE NUMBER OF SHARES OF STOCK PURCHASED UNDER THE STOCK OPTION, OR
(B) CAUSE TO BE ISSUED IN THE PARTICIPANT’S NAME OR THE NAME OF THE
PARTICIPANT’S DESIGNEE, IN BOOK-ENTRY FORM, AN APPROPRIATE NUMBER OF SHARES OF
STOCK BASED UPON THE NUMBER OF SHARES OF STOCK PURCHASED UNDER THE STOCK OPTION.


 


SECTION 6.4.            TERMINATION OF DIRECTOR STATUS.  EXCEPT AS OTHERWISE
RECOMMENDED BY THE COMMITTEE TO THE FULL BOARD AND SET FORTH IN THE APPLICABLE
AWARD AGREEMENT EVIDENCING A STOCK OPTION, THE PROVISIONS OF THIS SECTION 6.4
RELATED TO VESTING AND EXERCISE OF STOCK OPTIONS SHALL APPLY.


 


(A)           VESTING.  UPON A NON-EMPLOYEE DIRECTOR’S MANDATORY RETIREMENT
PURSUANT TO THE POLICIES OF THE BOARD, THE UNVESTED PORTIONS OF ANY OUTSTANDING
STOCK OPTIONS HELD BY SUCH NON-EMPLOYEE DIRECTOR SHALL FULLY VEST.  UPON THE
TERMINATION OF A NON-EMPLOYEE DIRECTOR’S TENURE FOR ANY OTHER REASON, THE
UNVESTED PORTIONS OF ANY OUTSTANDING STOCK


 


8

--------------------------------------------------------------------------------



 


OPTIONS SHALL EXPIRE AND NO STOCK OPTIONS GRANTED TO SUCH NON-EMPLOYEE DIRECTOR
SHALL VEST AFTER THE TERMINATION OF SUCH NON-EMPLOYEE DIRECTOR’S TENURE ON THE
BOARD.


 


(B)           EXERCISE PERIOD.  UPON THE TERMINATION OF THE NON-EMPLOYEE
DIRECTOR’S POSITION ON THE BOARD OF THE COMPANY FOR ANY REASON, EACH OUTSTANDING
VESTED AND PREVIOUSLY UNEXERCISED STOCK OPTION SHALL EXPIRE THREE MONTHS AFTER
THE DATE OF SUCH TERMINATION; PROVIDED THAT (A) UPON THE TERMINATION OF A
PARTICIPANT’S POSITION ON THE BOARD AS A RESULT OF DEATH OR DISABILITY, EACH
OUTSTANDING VESTED AND PREVIOUSLY UNEXERCISED STOCK OPTION SHALL EXPIRE TWO
YEARS AFTER THE DATE OF HIS OR HER TERMINATION AS A NON-EMPLOYEE DIRECTOR; AND
(B) UPON THE MANDATORY RETIREMENT OF A PARTICIPANT PURSUANT TO THE POLICIES OF
THE BOARD, EACH OUTSTANDING VESTED AND PREVIOUSLY UNEXERCISED STOCK OPTION SHALL
EXPIRE FIVE YEARS AFTER THE DATE OF HIS OR HER TERMINATION AS A NON-EMPLOYEE
DIRECTOR.  IN NO EVENT SHALL THE PROVISIONS OF THIS SECTION 6.4 OPERATE TO
EXTEND THE ORIGINAL EXPIRATION DATE OF ANY STOCK OPTION.


 


SECTION 6.5             TRANSFERABILITY OF OPTIONS.  EXCEPT AS OTHERWISE
RECOMMENDED BY THE COMMITTEE TO THE FULL BOARD AND SET FORTH IN THE APPLICABLE
AWARD AGREEMENT, ALL STOCK OPTIONS GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL
BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR BY SUCH
PARTICIPANT’S GUARDIAN OR OTHER LEGAL REPRESENTATIVE, AND NO STOCK OPTION
GRANTED UNDER THE PLAN MAY BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED, OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION; PROVIDED, HOWEVER, THAT THE VESTED PORTIONS OF STOCK OPTIONS MAY
BE TRANSFERRED BY THE PARTICIPANT DURING HIS LIFETIME TO ANY FAMILY MEMBER.  A
TRANSFER OF A STOCK OPTION PURSUANT HERETO MAY ONLY BE EFFECTED BY THE COMPANY
AT THE WRITTEN REQUEST OF A PARTICIPANT AND SHALL BECOME EFFECTIVE ONLY WHEN
RECORDED IN THE COMPANY’S RECORD OF OUTSTANDING STOCK OPTIONS.  IN THE EVENT A
STOCK OPTION IS TRANSFERRED AS CONTEMPLATED HEREIN, SUCH TRANSFERRED STOCK
OPTION MAY NOT BE SUBSEQUENTLY TRANSFERRED BY THE TRANSFEREE EXCEPT BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION.  OTHERWISE, A TRANSFERRED STOCK OPTION
SHALL CONTINUE TO BE GOVERNED BY AND SUBJECT TO THE TERMS AND LIMITATIONS OF THE
PLAN AND THE RELEVANT AWARD AGREEMENT, AND THE TRANSFEREE SHALL BE ENTITLED TO
THE SAME RIGHTS AS THE PARTICIPANT, AS IF NO TRANSFER HAD TAKEN PLACE.  IN NO
EVENT SHALL A STOCK OPTION BE TRANSFERRED FOR CONSIDERATION.


 


SECTION 6.6.            CHANGE OF CONTROL.   IN THE EVENT OF A CHANGE OF
CONTROL, THE STOCK OPTIONS MAY BE ASSUMED BY THE SUCCESSOR CORPORATION OR A
PARENT OF SUCH SUCCESSOR CORPORATION OR SUBSTANTIALLY EQUIVALENT STOCK OPTIONS
MAY BE SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OF SUCH SUCCESSOR
CORPORATION, AND IF THE SUCCESSOR CORPORATION DOES NOT ASSUME THE STOCK OPTIONS
OR SUBSTITUTE OPTIONS, THEN ALL OUTSTANDING AND UNVESTED STOCK OPTIONS SHALL
BECOME IMMEDIATELY EXERCISABLE AND ALL OUTSTANDING STOCK OPTIONS SHALL TERMINATE
IF NOT EXERCISED AS OF THE DATE OF THE CHANGE OF CONTROL (OR OTHER PRESCRIBED
PERIOD OF TIME).  THE COMPANY SHALL PROVIDE AT LEAST 30 DAYS PRIOR WRITTEN
NOTICE OF THE CHANGE OF CONTROL TO THE HOLDERS OF ALL OUTSTANDING STOCK OPTIONS,
WHICH NOTICE SHALL STATE WHETHER (A) THE STOCK OPTIONS WILL BE


 


9

--------------------------------------------------------------------------------



 


ASSUMED BY THE SUCCESSOR CORPORATION OR SUBSTANTIALLY EQUIVALENT STOCK OPTIONS
WILL BE SUBSTITUTED BY THE SUCCESSOR CORPORATION, OR (B) THE STOCK OPTIONS ARE
THEREAFTER VESTED AND EXERCISABLE AND WILL TERMINATE IF NOT EXERCISED AS OF THE
DATE OF THE CHANGE OF CONTROL (OR OTHER PRESCRIBED PERIOD OF TIME).


 


ARTICLE VII.  RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 


SECTION 7.1.            GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS.
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS MAY BE GRANTED TO A NON-EMPLOYEE DIRECTOR AT ANY TIME AND
FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE BOARD UPON RECOMMENDATION OF
THE COMMITTEE.  THE COMMITTEE SHALL RECOMMEND TO THE FULL BOARD THE NUMBER OF
SHARES OF RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS GRANTED TO EACH
PARTICIPANT (SUBJECT TO ARTICLE IV HEREIN) AND, CONSISTENT WITH THE PROVISIONS
OF THE PLAN, THE TERMS AND CONDITIONS PERTAINING TO SUCH AWARDS.


 


(A)           DIVIDENDS, DIVIDEND EQUIVALENTS AND OTHER DISTRIBUTIONS.  THE
COMMITTEE SHALL RECOMMEND TO THE FULL BOARD WHETHER AND TO WHAT EXTENT ANY
PARTICIPANT SHALL BE ENTITLED TO CASH DIVIDENDS, DIVIDEND EQUIVALENTS AND/OR
OTHER DISTRIBUTIONS PAID WITH RESPECT TO RESTRICTED STOCK AND RESTRICTED STOCK
UNITS, PROVIDED THAT ANY SUCH RIGHT SHALL BE EVIDENCED BY AN AWARD AGREEMENT
CONTAINING TERMS AND CONDITIONS THAT ARE CONSISTENT WITH THE PROVISIONS OF
SECTION 409A AND APPLICABLE GUIDANCE PROMULGATED THEREUNDER.


 


SECTION 7.2.            RESTRICTED STOCK/RESTRICTED STOCK UNIT AWARD AGREEMENT. 
EACH GRANT OF RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS GRANT SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE NUMBER OF SHARES OF
RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS GRANTED, THE PERIOD OR PERIODS OF
RESTRICTION, THE CONDITIONS UPON WHICH RESTRICTED STOCK AND/OR RESTRICTED STOCK
UNITS SHALL NO LONGER BE FORFEITABLE, AND SUCH OTHER PROVISIONS AS RECOMMENDED
BY THE COMMITTEE.


 


SECTION 7.3.            TRANSFERABILITY.  RESTRICTED STOCK AND RESTRICTED STOCK
UNITS GRANTED HEREUNDER MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR
OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF
RESTRICTION RECOMMENDED BY THE COMMITTEE AND SPECIFIED IN THE AWARD AGREEMENT. 
DURING THE APPLICABLE PERIOD OF RESTRICTION, ALL RIGHTS WITH RESPECT TO THE
RESTRICTED STOCK AND RESTRICTED STOCK UNITS GRANTED TO A PARTICIPANT UNDER THE
PLAN SHALL BE AVAILABLE DURING HIS OR HER LIFETIME ONLY TO SUCH PARTICIPANT OR
HIS OR HER LEGAL REPRESENTATIVE.


 


SECTION 7.4.            RESTRICTED STOCK CERTIFICATES.  THE COMPANY SHALL HAVE
THE RIGHT TO RETAIN THE CERTIFICATES (IF ANY) REPRESENTING RESTRICTED STOCK IN
THE COMPANY’S POSSESSION UNTIL SUCH TIME AS ALL RESTRICTIONS APPLICABLE TO SUCH
SHARES HAVE BEEN SATISFIED.


 


SECTION 7.5.            FORFEITURE RESTRICTION.  RESTRICTED STOCK SHALL BECOME
FREELY TRANSFERABLE AND NO LONGER SUBJECT TO FORFEITURE AFTER THE LAST DAY OF
THE PERIOD OF RESTRICTION APPLICABLE THERETO. 


 


10

--------------------------------------------------------------------------------



 


UNLESS OTHERWISE DETERMINED BY THE BOARD UPON RECOMMENDATION OF THE COMMITTEE,
THE PERIOD OF RESTRICTION APPLICABLE TO RESTRICTED STOCK AND RESTRICTED STOCK
UNITS SHALL LAPSE UPON THE EARLIER OF (I) THE DATE OF THE NON-EMPLOYEE
DIRECTOR’S DEATH OR DISABILITY, (II) FOR AWARDS GRANTED BEFORE SEPTEMBER 15,
2008, THE FIRST ANNIVERSARY OF THE DATE ON WHICH THE NON-EMPLOYEE DIRECTOR IS NO
LONGER SERVING ON THE BOARD; AND (III) FOR AWARDS GRANTED AFTER SEPTEMBER 15,
2008, THE DATE ON WHICH THE NON-EMPLOYEE DIRECTOR IS NO LONGER SERVING ON THE
BOARD.  PAYMENT OF VESTED RESTRICTED STOCK UNITS SHALL BE MADE FOLLOWING THE
CLOSE OF THE PERIOD OF RESTRICTION.  ONCE RESTRICTED STOCK IS RELEASED FROM THE
RESTRICTIONS, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE A STOCK CERTIFICATE. 
THE BOARD, UPON RECOMMENDATION OF THE COMMITTEE, MAY DETERMINE WHETHER PAYMENT
OF RESTRICTED STOCK UNITS SHALL BE IN CASH OR SHARES OF STOCK (OR A COMBINATION
THEREOF), WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
RESTRICTED STOCK UNITS AT THE CLOSE OF THE APPLICABLE PERIOD OF RESTRICTION. 
DELIVERY OF STOCK SHALL BE EFFECTED BY EITHER (A) DELIVERY TO THE PARTICIPANT,
IN THE PARTICIPANT’S NAME OR THE NAME OF THE PARTICIPANT’S DESIGNEE, A STOCK
CERTIFICATE OR CERTIFICATES IN AN APPROPRIATE AGGREGATE AMOUNT BASED UPON THE
NUMBER OF SHARES OF STOCK UNDERLYING THE RESTRICTED STOCK UNITS, OR
(B) BOOK-ENTRY FORM, IN AN APPROPRIATE NUMBER OF SHARES OF STOCK BASED UPON THE
NUMBER OF SHARES OF STOCK UNDERLYING THE RESTRICTED STOCK UNITS.


 


SECTION 7.6.            VOTING RIGHTS.  UNLESS OTHERWISE RECOMMENDED BY THE
COMMITTEE TO THE FULL BOARD AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
DURING THE PERIOD OF RESTRICTION, PARTICIPANTS MAY EXERCISE FULL VOTING RIGHTS
WITH RESPECT TO THE RESTRICTED STOCK.


 


SECTION 7.7.            CHANGE OF CONTROL.  IN THE EVENT OF A CHANGE OF CONTROL,
ALL OUTSTANDING RESTRICTED STOCK UNITS SHALL IMMEDIATELY BE PAYABLE IN STOCK
UPON CONSUMMATION OF THE CHANGE OF CONTROL.


 


ARTICLE VIII.  ELECTION TO RECEIVE STOCK IN LIEU OF CASH COMPENSATION

 


SECTION 8.1.            GENERAL.  IN LIEU OF RECEIVING THE CASH COMPENSATION,
INCLUDING ANNUAL AND COMMITTEE RETAINER FEES (COLLECTIVELY, THE “ANNUAL RETAINER
FEES”), PAYABLE FOR SERVICES TO BE RENDERED BY A NON-EMPLOYEE DIRECTOR FOR ANY
PERIOD BEGINNING ON JUNE 1 AND CONTINUING TO THE FOLLOWING MAY 31 (OR SUCH OTHER
PERIOD FOR WHICH CASH COMPENSATION IS PAYABLE TO NON-EMPLOYEE DIRECTORS PURSUANT
TO THE POLICIES OF THE BOARD), A NON-EMPLOYEE DIRECTOR MAY MAKE A WRITTEN
IRREVOCABLE ELECTION TO REDUCE THE ANNUAL RETAINER FEES BY A SPECIFIED
PERCENTAGE (WHICH PERCENTAGE SHALL BE IN TEN PERCENT INCREMENTS) AND RECEIVE AN
EQUIVALENT VALUE IN ELECTION SHARES GRANTED IN ACCORDANCE WITH THIS
ARTICLE VIII.


 


SECTION 8.2.            ELECTION.  THE ELECTION SHALL BE MADE ON A FORM
PRESCRIBED BY THE COMMITTEE AND MUST BE RETURNED TO THE COMMITTEE OR ITS
DESIGNEE NO LATER THAN FIVE BUSINESS DAYS PRIOR TO THE PERIOD FOR WHICH THE
ELECTION IS TO BE EFFECTIVE.  THE ELECTION FORM SHALL STATE THE AMOUNT OF CASH
COMPENSATION TO BE RECEIVED IN THE FORM OF ELECTION SHARES (EXPRESSED AS A
PERCENTAGE OF THE


 


11

--------------------------------------------------------------------------------



 


CASH COMPENSATION OTHERWISE PAYABLE IN CASH).   SUCH ELECTION SHALL REMAIN IN
EFFECT UNTIL REVOKED OR CHANGED FOR ANY SUBSEQUENT PERIOD.


 


SECTION 8.3.            ISSUANCE OF ELECTION SHARES.  IF A NON-EMPLOYEE DIRECTOR
ELECTS PURSUANT TO SECTION 8.2 ABOVE TO RECEIVE ELECTION SHARES, THERE SHALL BE
ISSUED TO SUCH DIRECTOR ON THE FIRST DAY OF THE PERIOD TO WHICH SUCH ELECTION
RELATES AND IS EFFECTIVE, A NUMBER OF ELECTION SHARES EQUAL TO THE AMOUNT OF
COMPENSATION OTHERWISE PAYABLE DIVIDED BY THE FAIR MARKET VALUE OF THE ELECTION
SHARES.  CASH WILL BE PAID TO THE NON-EMPLOYEE DIRECTOR IN LIEU OF ANY
FRACTIONAL ELECTION SHARES BASED UPON THE FAIR MARKET VALUE OF SUCH FRACTIONAL
ELECTION SHARE.


 


ARTICLE IX.  STOCK AND OTHER AWARDS

 


SECTION 9.1.            STOCK AWARDS.  THE BOARD, UPON RECOMMENDATION OF THE
COMMITTEE, SHALL HAVE THE RIGHT TO ISSUE STOCK FREE OF ANY FORFEITURE OR
TRANSFERABILITY RESTRICTIONS.


 


SECTION 9.2.            OTHER AWARDS.  THE BOARD, UPON RECOMMENDATION OF THE
COMMITTEE, SHALL HAVE THE RIGHT TO GRANT OTHER AWARDS AND DETERMINE THE MANNER
AND TIMING OF PAYMENT UNDER OR SETTLEMENT OF ANY SUCH AWARDS.


 


(A)           DIVIDENDS, DIVIDEND EQUIVALENTS AND OTHER DISTRIBUTIONS.  THE
COMMITTEE SHALL RECOMMEND TO THE FULL BOARD WHETHER AND TO WHAT EXTENT ANY
PARTICIPANT SHALL BE ENTITLED TO CASH DIVIDENDS, DIVIDEND EQUIVALENTS AND/OR
OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH OTHER AWARDS, PROVIDED THAT ANY
SUCH RIGHT SHALL BE EVIDENCED BY AN AWARD AGREEMENT CONTAINING TERMS AND
CONDITIONS THAT ARE CONSISTENT WITH THE PROVISIONS OF SECTION 409A AND
APPLICABLE GUIDANCE PROMULGATED THEREUNDER.


 


ARTICLE X.  AMENDMENT, MODIFICATION AND TERMINATION

 


SECTION 10.1.          THE BOARD MAY, AT ANY TIME AND FROM TIME TO TIME, ALTER,
AMEND, SUSPEND OR TERMINATE THE PLAN, IN WHOLE OR IN PART, PROVIDED THAT NO
AMENDMENT SHALL BE MADE WHICH SHALL INCREASE THE TOTAL NUMBER OF SHARES OF STOCK
THAT MAY BE ISSUED UNDER THE PLAN, MATERIALLY MODIFY THE REQUIREMENTS FOR
PARTICIPATION IN THE PLAN, OR MATERIALLY INCREASE THE BENEFITS ACCRUING TO
PARTICIPANTS UNDER THE PLAN, IN EACH CASE UNLESS SUCH AMENDMENT IS APPROVED BY
THE STOCKHOLDERS OF THE COMPANY.  THE PLAN WAS AMENDED AND RESTATED BY THE BOARD
AT A MEETING HELD ON SEPTEMBER 10, 2006.  THE PLAN WAS AGAIN AMENDED AND
RESTATED BY THE BOARD AT MEETINGS HELD ON FEBRUARY 20, 2007 AND SEPTEMBER 15,
2008.


 


ARTICLE XI.  SUCCESSORS

 


SECTION 11.1.          ALL OBLIGATIONS OF THE COMPANY UNDER THE PLAN, WITH
RESPECT TO AWARDS GRANTED HEREUNDER, SHALL BE BINDING ON ANY SUCCESSOR TO THE
COMPANY, WHETHER THE EXISTENCE OF SUCH


 


12

--------------------------------------------------------------------------------



 


SUCCESSOR IS THE RESULT OF A DIRECT OR INDIRECT PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY.

 


ARTICLE XII.  GENERAL PROVISIONS

 

Section 12.1.          Gender and Number.   Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.

 

Section 12.2.          Severability.  In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

Section 12.3.          Requirements of Law.  The granting of Awards and the
issuance of Stock under the Plan shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

Section 12.4.          Governing Law.  To the extent not preempted by Federal
law, the Plan, and all agreements hereunder, shall be construed in accordance
with, and governed by, the laws of the State of Delaware, except with regard to
conflicts of law provisions.

 

Section 12.5.          Code Section 409A Compliance.  To the extent applicable,
it is intended that this Plan and any Awards granted hereunder comply with the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service and the Plan and any Awards granted
hereunder shall be interpreted and construed in a manner consistent with such
intent.

 

Section 12.6.          Rights of Board Members.  Nothing in this Plan shall
interfere with or limit in any way the rights of stockholders of the Company or
the Board to elect or remove members of the Board at any time or confer upon any
Participant any right to continue as a member of the Board.

 

Section 12.7.          No Right to Specific Assets.  Nothing contained in the
Plan and no action taken pursuant to the Plan shall create or be construed to
create a trust of any kind or any fiduciary relationship between the Company and
any Participant, the executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons.  To the extent
that any Participant or his executor, administrator, or other personal
representative, as the case may be, acquires a right to receive any benefit from
the Company pursuant to the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.

 

Section 12.8           Rights as a Stockholder.  A Participant shall have no
rights as a stockholder with respect to any Stock until he shall have become the
holder of record of such Stock.

 

13

--------------------------------------------------------------------------------